Case 6:19-cv-00386-JCB-KNM Document 18 Filed 05/27/20 Page 1 of 2 PageID #: 67




                                   No. 6:19-cv-00386

                                  Daniel Wright,
                                      Plaintiff,
                                         v.
                                Maxey Cerliano et al.,
                                    Defendants.

                            Before BARKER , District Judge

                                       ORDER

               On this day, the court considered the findings of fact and
            recommendation of United States Magistrate Judge K. Nicole
            Mitchell regarding plaintiff’s civil rights lawsuit concerning
            the conditions of confinement in the Gregg County Jail.
                Having conducted a proceeding in the form and manner
            prescribed by 28 U.S.C. §636(b)(1) and (3), the magistrate
            judge recommended that the lawsuit be dismissed without
            prejudice for failure to exhaust administrative remedies. Doc.
            16. The plaintiff received a copy of this report on April 22,
            2020. Doc. 17. No objections have been filed. Upon review, the
            court finds no clear error. See Douglass v. United Servs. Auto.
            Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc) (cleaned up).
                Therefore, the findings of fact and recommendation of the
            magistrate judge are adopted as the opinion of the court. Fur-
            thermore, defendants’ motion for summary judgment (Doc.
            15) is granted, and the above-styled civil action is dismissed
            without prejudice for failure to exhaust administrative rem-
            edies. Any other motions which may be pending in this civil
            action are hereby denied as moot. The clerk of court is di-
            rected to close the case.
Case 6:19-cv-00386-JCB-KNM Document 18 Filed 05/27/20 Page 2 of 2 PageID #: 68




                                So ordered by the court on May 27, 2020.



                                           J. C AMPBELL B ARKER
                                         United States District Judge




                                     -2-
